HAMILTON, Judge,
delivered the following opinion:
This cause comes on to be heard on two motions for supplementary proceedings under .§§ 209, 270 of the Porto Bico Code of Civil Procedure, the one based on the theory that an execution has been returned satisfied, and the other on the theory that an execution is outstanding. The defense is that the situation is neither the one nor the other, inasmuch as the marshal has returned an execution stating that the property in question had been previously attached or claimed by a third party.
It would seem that a return must ordinarily show satisfac*63tion or nonsatisfaction of the .execution. ' It is not necessary that the word “satisfaction” be used. If the facts returned show that there has been no satisfaction, or only a partial satisfaction, it is sufficient. The return in question is certainly not one of satisfaction, or even of partial satisfaction; it must be construed as one not showing .satisfaction. If a technical constriiction was to be made of the statute, the result would be.that there might occur collusion or even a bona fide claim by an outsider which would allow time for the defendant to dispose of everything otherwise available. It would seem to be the best plan to construe the statute reasonably, and to hold that, if there has not been a return of-satisfaction, there may on proper affidavits be a supplementary proceeding. This seems to be the case at bar and therefore the petition will be^ allowed.
It is so ordered.